Case 20-05034-grs       Doc 49     Filed 03/16/21 Entered 03/16/21 15:45:18             Desc Main
                                   Document     Page 1 of 23



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                                LEXINGTON DIVISION

 IN RE

 OGGUSA, INC., et al.                                                        CASE NO. 20-50133

 DEBTOR

 OGGUSA, INC., ET AL.                                                               PLAINTIFFS

 V.                                                                           ADV. NO. 20-5034

 SOUTHERN TIER HEMP, LLC                                                           DEFENDANT


                                  MEMORANDUM OPINION
                                      AND ORDER

       The Plaintiffs OGGUSA, Inc., OGG, Inc., and GenCanna Acquisition Corp. are pursuing

certain contractual and equitable claims against the Defendant Southern Tier Hemp, LLC. [ECF

Nos. 1, 34.] Southern Tier filed a Motion to Determine Adversary Proceeding as “Non-Core”

pursuant to 28 U.S.C. § 157(b)(3). [ECF No. 10.] It also filed a related Motion to Dismiss under

Civil Rule 12 (incorporated by Bankruptcy Rule 7012) arguing the Bankruptcy Court lacks

subject matter jurisdiction and the Plaintiffs have failed to state claims upon which relief can be

granted. [ECF No. 11.] The Motion to Dismiss alternatively requests permissive abstention and

a change in venue of certain counts. [Id.] Southern Tier also seeks a stay while it pursues

withdrawal of the reference in the District Court. [ECF No. 16.]

       The Plaintiffs object to Southern Tier’s Motions. [ECF Nos. 35, 36, 37, 47.] Arguments

were heard on February 18, 2021, and the matter was submitted. [ECF Nos. 42-44.]

       The Bankruptcy Court has subject matter jurisdiction, and there is Article III and Civil

Rule 17 standing. Count 1 is dismissed, but the Plaintiffs have adequately pleaded Counts 2-11.



                                                 1
Case 20-05034-grs            Doc 49      Filed 03/16/21 Entered 03/16/21 15:45:18                      Desc Main
                                         Document     Page 2 of 23



The remaining counts are non-core state law claims, so the District Court must review any

findings of fact and conclusions of law. Southern Tier’s requests for permissive abstention, stay

of the proceedings and venue transfer are rejected.

I.       Facts.

         A. The Bankruptcy Proceeding.

         On January 24, 2020, three petitioning creditors filed an involuntary chapter 11 petition

against OGGUSA, Inc., then known as GenCanna Global USA, Inc. (“OGGUSA”). [Case No.

20-50133, ECF No. 1.] OGGUSA consented to the involuntary petition on February 6, 2020.

[Id., ECF No. 37.] An order for relief was entered the same day. [Id., ECF No. 94.]

         On February 5, 2020, OGGUSA’s parent company, GenCanna Global, Inc., the prior

name of OGG, Inc. (“OGG”, and together with OGGUSA, the “Plaintiff Debtors”), 1 and one of

its wholly owned subsidiaries, Hemp Kentucky LLC, filed voluntary chapter 11 petitions. The

Debtors’ cases were jointly administered. [Id., ECF No. 89.]

         B. The DIP Facility.

         MGG Investment Group, L.P. (“MGG”), the agent for the Debtors’ primary prepetition

secured lenders, established an interim debtor-in-possession financing facility that was approved

on February 6, 2020 (“DIP Facility”). [Id., ECF No. 82.] The Unsecured Creditors Committee,

among others, objected to final approval of the DIP Facility. [Id., ECF No. 224.]

         The parties attempted to negotiate a final order, but they were unsuccessful. A final order

was entered after an evidentiary hearing and subsequent negotiations among the parties. [Id.,

ECF No. 474.] The final DIP Facility order authorized a senior secured superpriority lien on all



1
  The Plaintiffs initially referred to OGG and OGGUSA collectively as “Old GenCanna.” [ECF No. 34 at 1.] But
the term does not always appear consistent in the pleadings and briefing. This Opinion refers to the applicable entity
based on the claims and documents involved.

                                                          2
Case 20-05034-grs       Doc 49     Filed 03/16/21 Entered 03/16/21 15:45:18               Desc Main
                                   Document     Page 3 of 23



the Debtors’ assets except commercial tort claims, claims against the Debtors’ officers and

directors, and any claims under Chapter 5 of the Bankruptcy Code. [Id.] It also established

deadlines for the Committee to challenge liens on, and claims related to, MGG’s senior

prepetition financing and for the Debtors to take action to coordinate an asset sale or

reorganization. [Id.]

       Pursuant to the deadlines, the Debtors moved for an order establishing bidding

procedures for a sale of substantially all their assets pursuant to 11 U.S.C. § 363(f). [Id., ECF

No. 136.] The bidding procedures motion was subsequently approved on March 6, 2020. [Id.,

ECF No. 304.]

       C. The Sale.

       On April 27, 2020, the Debtors provided notice that they had accepted a bid from an

entity wholly owned by funds and accounts managed by MGG. [Id., ECF No. 682.] The named

purchaser was Plaintiff GenCanna Acquisition Corporation (“GAC”).

       The Committee and several other creditors objected to the Sale. [Id., ECF No. 690.] The

Committee also filed a request for standing and authority to prosecute its claims against MGG.

[Id., ECF No. 717.]

       An evidentiary hearing was held on May 6-7, 2020. [Id., ECF Nos. 812-815.] While the

hearing was ongoing, the Debtors, MGG, GAC, and the Committee continued to work diligently

toward a consensual sale order and global resolution of their disputes. The parties reported on

the final day of the hearing that they had generally reached some settlement terms that would

require MGG to contribute additional assets to the Debtors’ estate. But the parties needed

additional time to negotiate and document the terms, so they were unable to present a consensual




                                                 3
Case 20-05034-grs         Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18                 Desc Main
                                    Document     Page 4 of 23



sale order prior to the conclusion of the hearing. [Id., ECF No. 815; ECF No. 982 at pp. 5-6,

191-192.]

        The Sale was ultimately approved over the objections, based in part on the concessions

by MGG, and in anticipation of the developing settlement negotiations. [Id., ECF No. 814 at

1:05:24; ECF No. 982 at pp. 195-197.] An order approving the Sale was entered on May 19,

2020. [Id., ECF No. 850.] The Sale closed on May 29, 2020. [Id., ECF No. 889.]

        D. The MGG Settlement and Chapter 11 Plan.

        As instructed at the Sale hearing, the parties continued to negotiate a global settlement in

support of a consensual plan. The Debtors initially proposed a compromise with MGG and GAC

on July 30, 2020. [Id., ECF No. 1145, Ex. A (“MGG Settlement”).] Under the terms of the

proposed settlement, MGG agreed to pay $1 million in cash to the Debtors’ estate. The

prepetition lenders would have an allowed secured claim of approximately $27 million, which

they would subordinate to the rights of the other unsecured creditors. [Id. at §§ 2-4.] GAC also

agreed to share the proceeds of litigation related to claims arising from certain assets, including

claims against Michael Falcone and Southern Tier. [Id. at § 5(a).]

        A week later, the Debtors filed a proposed disclosure statement and liquidating plan that

incorporated the MGG Settlement. [Id., ECF No. 1163 (plan), ECF No. 1164 (disclosure

statement).] The Committee also filed a Motion to Convert Pursuant to 11 U.S.C. § 1112. [Id.,

ECF No. 1161.] Later comments confirmed the Committee continued to negotiate a resolution

of all issues, but it still was not satisfied with its level of participation and the terms of the

settlement. Eventually, multiple parties filed written objections to the MGG Settlement and

initial reorganization plan and disclosure statement. [Id., ECF Nos. 1187, 1196, 1199, 1200,

1202, 1219, 1230.]



                                                    4
Case 20-05034-grs        Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18              Desc Main
                                   Document     Page 5 of 23



       The Debtors, MGG, GAC, and the Committee were ordered to mediate the settlement

disputes, conversion request, authority to prosecute claims, and ancillary issues before Hon.

Tracey N. Wise. [Id., ECF Nos. 1285, 1287.] The September mediation lasted weeks and was

ultimately successful, resulting in amendments to the relevant documents in early October. [Id.,

ECF Nos. 1405, 1407, 1496.]

       Parties that claimed to hold an equity interest in OGG and a creditor interest in

OGGUSA, referred to as the Marimed Parties, still objected to the reorganization plan and the

MGG Settlement. The Debtors filed their Second Amended Joint Plan of Liquidation prior to the

confirmation hearing scheduled in early November to set out the final concessions of the

Debtors, MGG, GAC, and the Committee. [Id., ECF No. 1497 (hereafter, the “Plan”).] On the

eve of the confirmation hearing, the Debtors, MGG, GAC, and the Committee resolved the

disputes with the Marimed Parties. The Marimed Parties agreed to withdraw their objections and

vote in favor of the Plan in exchange for an allowed claim. [Id., ECF No. 1516.]

       The resolution with the Marimed Parties cleared the final hurdle for approval of the MGG

Settlement on November 10, 2020, and the consensual confirmation of the Plan on November

11, 2020. [Id., ECF Nos. 1511, 1517.]

       E. The Adversary Proceeding.

       October 14, 2020, the Plaintiffs jointly filed this adversary proceeding. [ECF No. 1.]

The Plaintiffs allege that Falcone, as the chair of the Plaintiff Debtors’ board of directors, used

Plaintiff Debtors’ money to operate his side-business, Southern Tier, and that Southern Tier

breached its oral and written promises to compensate the Plaintiff Debtors. [ECF No. 1 at ¶¶ 1-

4.]




                                                  5
Case 20-05034-grs          Doc 49     Filed 03/16/21 Entered 03/16/21 15:45:18                  Desc Main
                                      Document     Page 6 of 23



        The Plaintiffs’ claims are based on the following:

        1. The September 2018 Note. That certain Promissory Grid Note dated
           September 17, 2018, made by Southern Tier payable to OGGUSA in the face
           principal amount of $750,000.00. [Id. at ¶¶ 13-14, Ex. A.]

        2. The Hemp Field Grower Agreement. An oral agreement made by Southern
           Tier to compensate OGG for the obligations incurred under that certain Hemp
           Field Grower Agreement dated April 1, 2019, by and between OGG and Lake
           Breeze Farms, LLC, under which OGG agreed to pay Lake Breeze to plant,
           grow, and cultivate industrial hemp for the benefit of Southern Tier. [Id. at
           ¶¶ 15-19, Ex. B.]

        3. The Nanticoke Notes. Obligations arising when OGGUSA satisfied the
           maker’s obligations under the following:
                 a. Nanticoke Note I. That certain Note dated July 3, 2019, made by
                     Southern Tier payable to NG Growers, Inc., d/b/a Nanticoke
                     Gardens (“Nanticoke”), and guaranteed by OGGUSA, in the face
                     principal amount of $756,604.80, which Promissory Note was
                     replaced and superseded by the Amended & Restated Note dated
                     August 12, 2019, made by Southern Tier payable to Nanticoke,
                     and guaranteed by OGGUSA, in the face principal amount of
                     $790,041.60. [Id. at ¶¶ 22-23, 26-28, Exhs. C & E.]
                 b. Nanticoke Note II. A Promissory Note dated July 3, 2019, made
                     by Southern Tier payable to Nanticoke, and guaranteed by
                     OGGUSA, in the face principal amount of $705,889.60. [Id. at
                     ¶¶ 24-25, 28, Ex. D.]

        4. The Products. A promise by Southern Tier to reimburse OGG and OGGUSA
           for a total of $228,192.00 in hemp cuttings, genetics, mother plants, seeds,
           hemp, and CBD products. [Id. at ¶¶ 29-30.]

        The Plaintiff Debtors and GAC jointly request turnover of any funds due from Southern

Tier related to these agreements pursuant to § 542 (Count 1). They also jointly seek damages

against Southern Tier for breach of contract (Counts 8, 9, and 10), unjust enrichment (Count 3),

and promissory estoppel (Count 11) related to the same obligations. OGGUSA has alleged

breach of contract under the September 2018 Note 2 (Count 2) and seeks recovery from Southern


2
 Count 2 of the Amended Complaint alleges that the breach of contract claim under the September 2018 Note is
brought by OGG against Southern Tier. [ECF No. 34 at ¶¶ 57-64.] Other parts of the Amended Complaint confirm,
however, that this note is made by OGGUSA payable to Southern Tier. [See, e.g., id. at ¶¶ 13-14 and Ex. A.]


                                                      6
Case 20-05034-grs       Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18              Desc Main
                                  Document     Page 7 of 23



Tier based on theories of indemnification (Counts 4 and 5) and subrogation (Counts 6 and 7)

related to the Nanticoke Notes.

       Southern Tier moved to declare the proceeding non-core in anticipation of filing a motion

to withdraw the reference with the District Court. [ECF No. 10.] It also requested a stay of the

proceeding pending a ruling on withdrawal of the reference. [ECF No. 16.] Southern Tier

further moved to dismiss the complaint pursuant to Civil Rules 12(b)(1) and 12(b)(6). It

alternatively asks the Court to permissively abstain from hearing the proceeding under 28 U.S.C.

§ 1334 or to transfer the claims related to the Nanticoke Notes to the United States District Court

for the Northern District of New York pursuant to 28 U.S.C. § 1404(a). [ECF No. 11.]

       The Plaintiffs were granted leave to amend the original Complaint [ECF No. 33], and an

Amended Complaint was filed on February 2, 2021 [ECF No. 34]. The Plaintiffs’ allegations

and claims in the Amended Complaint are substantially the same as the original Complaint. The

only changes are amendments to the factual allegations that: (1) GAC acquired the rights to only

the “proceeds for the note receivables and other receivables” in the Sale; (2) the Plaintiff Debtors

and GAC agreed to share in the proceeds of litigation against Southern Tier pursuant to the MGG

Settlement; and (3) the Plaintiffs sent a third demand letter to Southern Tier on January 11, 2021.

[Id. at ¶¶ 37, 42-44.] Southern Tier moved to dismiss the Amended Complaint and incorporated

its prior arguments by reference. [ECF No. 41.] Southern Tier’s requests for relief are

considered based on the allegations and claims in the Amended Complaint.




                                                 7
 Case 20-05034-grs        Doc 49     Filed 03/16/21 Entered 03/16/21 15:45:18               Desc Main
                                     Document     Page 8 of 23



II.      Discussion.

         A. The Bankruptcy Court Has Subject Matter Jurisdiction.

             1. Jurisdiction Depends on Whether the Proceeding is “Related To” the
                Bankruptcy.

         Congress granted district courts original and exclusive jurisdiction over “all cases under

 title 11.” 28 U.S.C. § 1334(a). District courts also have original, but not exclusive, jurisdiction

 over all civil proceedings: (1) “arising under” title 11; (2) “arising in” a case under title 11; or (3)

 “related to” a case under title 11. 28 U.S.C. § 1334(b). Consistent with 28 U.S.C. § 157(a), the

 United States District Court for the Eastern District of Kentucky has referred all such cases, with

 some exceptions not applicable here, to the Bankruptcy Court. JOINT KY. CIV. PRAC. R. 83.12.

         In deciding whether a bankruptcy court has jurisdiction pursuant to 28 U.S.C. § 1334(b)

 and § 157(b), it is only necessary to decide whether the matter is “related to” the bankruptcy.

 Mich. Emp’t Sec. Comm’n v. Wolverine Radio Co., Inc. (In re Wolverine Radio Co.), 930 F.2d

 1132, 1141 (6th Cir. 1991). This depends on whether “the outcome of [the] proceeding could

 conceivably have any effect on the estate being administered in bankruptcy.” Id. at 1142

 (quoting Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984)). “An action is related to

 bankruptcy if the outcome could alter the debtor’s rights, liabilities, options, or freedom of action

 (either positively or negatively) and which in any way impacts upon the handling and

 administration of the bankrupt estate.” Id.

         Southern Tier argues jurisdiction over the claims disappeared when the Plaintiff Debtors’

 assets were sold to GAC in May. Southern Tier also uses the Sale to leap to the conclusion that

 resolution of the proceeding will have no conceivable effect on the bankruptcy estate.

         Southern Tier’s characterization of the Sale is too limited. The Plaintiff Debtors

 transferred control of assets, but they maintained limited rights in the recovery for the claims

                                                    8
Case 20-05034-grs        Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18              Desc Main
                                   Document     Page 9 of 23



addressed in the Amended Complaint. The rights they retained preserved continuing Bankruptcy

Court jurisdiction.

             2. The Plaintiff Debtors’ Estate Maintained a Sufficient Interest in the
                Obligations in the Amended Complaint to Exercise Jurisdiction.

                a. The Reorganization Process Was Ongoing.

       Southern Tier focuses too much on a single point in time and one document – the Sale as

evidenced by the Asset Purchase Agreement (“APA”). This is an overly limited view that

ignores the continuing evolution of a chapter 11 bankruptcy case – and the Debtors’ cases in

particular – from the petition date through confirmation of a reorganization plan.

       A perfect chapter 11 case will create a viable entity, preserve jobs, and provide value to

all creditors. Chapter 11 cases are rarely perfect because there is seldom enough money to go

around. But a confirmed plan should provide the highest and best return for as many of the

varied interests as possible. This occurs through negotiation and creative thinking by the parties

involved in the reorganization process from the beginning of the case to confirmation.

       The Debtors began their reorganization process in February 2020 and finalized it with

confirmation of their Plan in November 2020. It was, indeed, a process. The Debtors were in

constant and continuous (and certainly, at times, contentious) negotiations with MGG, the

Committee, and, after the Sale, GAC, to find a way to reorganize. The culmination of these

negotiations was a consensual Plan that left the Debtors’ estate with an interest in certain assets

to enhance recovery for its creditors, including the obligations referenced in the Amended

Complaint.

                b. The Sale Was Approved Subject to an Enhancement of the Rights of the
                   Debtors’ Estate.

       During the Sale hearing in May, the Debtors described the rough parameters of a

settlement with MGG and GAC that would leave assets with the Debtors’ estate. The Committee

                                                  9
Case 20-05034-grs         Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18               Desc Main
                                   Document      Page 10 of 23



did not believe MGG and GAC had given enough, but the Committee, like the Court, understood

MGG and GAC had committed to a floor. The oral record and transcript of the hearing show the

Sale was specifically approved subject to additional concessions from MGG and GAC. See

supra at Part I.C.

          The exact nature of the enhancement was in flux at the time the Sale was approved. But

the record in this case confirms the parties were always working towards a resolution that would

include the recoveries addressed in the Amended Complaint. This started with the closing

documents executed on May 29, 2020. [Case No. 20-50133, ECF No. 889.]

          One of the closing documents was the Transition Services Agreement (“TSA”) which

addressed the tasks the Debtors would continue to perform while the parties carried on their

negotiations and the business was transitioned to GAC. [Id., Ex. B.] The TSA anticipated a

delayed transfer of certain assets and assistance with collection activities to facilitate the process.

[Id. (Manage and Transition Transferred Assets and Finance sections of the attached Services

Schedule).] More directly, the Legal Services section of the Services Schedule contemplated

“Legal Proceedings (Pending Disputes)” and recognized the Debtors would remain involved in

instituting, managing, and taking other actions related to the dispute with Southern Tier. [Id. at

p. 21.]

          The early record surrounding the Sale shows the Southern Tier claims were not fully

addressed in the Sale and the case-long reorganization process was continuing.

                 c. The Debtors’ Negotiations Culminated in a Consensual Plan that Relied
                    on the Debtors’ Right to Recovery on the Matters Raised in this
                    Proceeding.

          The process worked, resulting in an agreed settlement with MGG and GAC and a

consensual plan of reorganization involving the Committee.



                                                  10
Case 20-05034-grs         Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18            Desc Main
                                   Document      Page 11 of 23



        The parties were specifically instructed at the Sale hearing to continue to negotiate the

settlement terms and seek approval of the agreements reached as part of the confirmation

process. [Id., ECF No. 982 at p. 197 (“I [the Court] know we’re not done and I expect to have

everybody put the same effort into getting this case to some form of conclusion the same way

they got it to this [point].”)] Consistent with that expectation, the proposed MGG Settlement

was filed in the record in late July, several months before this Adversary Proceeding was filed.

[Id., ECF No. 1145, Ex. A.]

        The MGG Settlement clearly defines the parties’ intentions related to the claims in this

proceeding. The MGG Settlement specifically requires cooperation in the collection, recovery,

and prosecution of “the obligations owed by Southern Tier … to the Debtors under or related to

certain promissory notes and other obligations, together with such other claims as the Debtors

have or may have against Mr. Falcone or any affiliate that remain assets of the estate.” [Id. at

§ 5.] In addition to the direct identification of the target, the Plaintiff Debtors and GAC agreed

to prosecute their separate claims against Southern Tier together to promote efficiency “despite

the fact that certain of the claims are property of GAC and certain of the claims may be property

of the Debtors’ estate.” [Id. at §§ 5(a), n. 2, 5(h).]

        Approval of the MGG Settlement was made a condition precedent to confirmation and

consummation of the initial plan and was incorporated therein. [Id., ECF No. 1163 at § IX.A;

ECF No. 1164 at § 4.05.1(e).] The proposed plan provided for transfer of the Debtors’ assets,

including certain Retained Causes of Action, to a Wind-Down Trust. [Id., ECF No. 1163

at § IV.C.] The Debtors, MGG, GAC, and the Committee then participated in the mediation

before Judge Wise to further enhance the deal.




                                                   11
Case 20-05034-grs          Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18                Desc Main
                                    Document      Page 12 of 23



          Additional concessions were made during mediation, and again nearer to confirmation, to

obtain a consensual plan. See infra at Part II.A.3. The disclosure statements were amended to

clarify that the Plan Administrator had the responsibility to administer any “Estate Recoveries”

as identified in the MGG Settlement. [Id., ECF No. 1414-1 at §§ 3.10 n. 23, 4.03.3; see also id.,

ECF No. 1413 (order approving modifications made following mediation).] A Plan Supplement

was filed containing schedules that clearly identified the “Falcone Litigation” as a Retained

Cause of Action. [Id., ECF No. 1414-1, Appendix I (defining “Retained Causes of Action” and

“Excluded LM Causes of Action”); ECF No. 1453, Exhs. A-5, A-8 (Schedule of Retained

Causes of Action).] Ultimately, the Plan was confirmed and the MGG Settlement was a critical

component of the resolution of the entire bankruptcy process that provided real value to the

Debtors’ estate.

          The record supports the Plaintiffs’ claim that the Plaintiff Debtors never fully

relinquished the rights involved in this Adversary Proceeding. This interest is sufficient to fall

into the broad interpretation of property of the estate under § 541. In re Murray Metallurgical

Coal Holdings, LLC, 623 B.R. 444, 508 (Bankr. S.D. Ohio 2021). Subject matter jurisdiction

exists.

             3. The APA Does Not Alter the Bankruptcy Court’s Continuing Jurisdiction.

          Southern Tier argues that challenges to jurisdiction are decided based on “the state of

things at the time of the action brought.” Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S.

567, 570-71 (2004) (citing Mollan v. Torrance, 9 Wheat, 537, 539, 6 L. Ed. 154 (1824)). The

preceding discussion confirms that the state of things prior to October 14, 2020 (the adversary

filing date), shows the Plaintiff Debtors had maintained an interest in the obligations addressed

in the Amended Complaint.



                                                   12
Case 20-05034-grs       Doc 49     Filed 03/16/21 Entered 03/16/21 15:45:18             Desc Main
                                  Document      Page 13 of 23



       The information from the May Sale hearing and closing, the MGG Settlement in July,

and the initial reorganization plan in early August all evidence this continuing interest. In

September, the mediation resulted in a 4.25% increase in the Debtors’ share of the proceeds of

any recovery in this litigation. [See Case No. 20-50133, ECF No. 1499-40, Ex. 40 (the

Mediation Term Sheet).] Then, on October 9, 2020, the Debtors filed the amendments to the

Plan, Disclosure Statement, and MGG Settlement that continued to evidence the Debtors’ claims.

[Id., ECF Nos. 1405, 1406, 1407.]

       This explains why Southern Tier wants a strict reading of the APA that would terminate

the Plaintiff Debtors’ rights in the Southern Tier obligations on the May 29 closing date. [Id.,

ECF No. 889-1, Ex. A (“APA”).] Focusing solely on the APA to revoke jurisdiction is not

appropriate, as the prior discussion confirms. There is no doubt assets transferred; but the

overall record shows the Plaintiff Debtors retained enough of an interest to retain jurisdiction.

       The parties focus on Section 2.1(e) of the APA, which provides for transfer of “all

accounts receivable (whether billed or unbilled), notes, and other documents which evidence any

indebtedness to the Sellers, including (without limitation) as set forth on Schedule 4.15.” [ECF

No. 34-7, at § 2.1.] Schedule 4.15 addresses two categories of obligations: 1) accounts

receivable on an attached list that includes the Products receivable; and 2) “Proceeds for the note

receivables and other receivables from the following: … Southern Tier Hemp $3,363,964.26

[and] Southern Tier Hemp $750,000.00.” The first total in part 2) substantially equals the

claims related to the Nanticoke Notes and the Hemp Field Grower Agreement ($1,805,931 +

$1,590,902 = $3,396,833 ($32,869 off)). The second total references the face amount of the

September 2018 Note.




                                                 13
Case 20-05034-grs        Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18              Desc Main
                                  Document      Page 14 of 23



       The Plaintiffs assert the words in part 2) on Schedule 4.15 were chosen to reflect the

intention that the Debtors would have some rights in the referenced obligations. There is no

other reason to lead in with the description of “Proceeds for the note receivables and other

receivables”; the parties to the APA would have just listed the debt. It does appear the parties

intended some qualification in part 2) when the word “proceeds” was added to the executed

version of the APA sometime after the draft version was filed. [Compare Case No. 20-50133,

ECF No. 762-1 (May 3) with ECF No. 889-1 (May 29).]

       This corroborates the Plaintiffs’ claim that they consciously intended to describe any

rights that might exist related to Southern Tier in Section 2.1(e). The description is not as clear

as anyone would like. But the unusual language and structure is enough to conclude that the

parties to the APA intended for the Debtors to retain something.

       This is not a situation where the Court must decide a property dispute between a buyer

and a seller. If that were the case, then it is possible the answer might require parol evidence.

L.K. Comstock & Co., Inc. v. Becon Const. Co., 932 F. Supp. 948, 964 (E.D. Ky. 1994). Here,

the parties to the agreement are the Plaintiffs and they do not disagree. Their interpretation does

not conflict with the current record in this case and the expectation of an enhancement to the

Debtors’ estate starting at least at the Sale hearing in early May.

       The APA did not sever Bankruptcy Court jurisdiction over the Southern Tier obligations.

           4. There Is No Evidence the Debtors Attempted to Purchase Bankruptcy Court
              Jurisdiction.

       The record confirms the Debtors, MGG, GAC, and the Committee were working towards

a solution that would enhance the recovery for the Debtors’ creditors at all relevant times. Well

before this lawsuit was filed, the parties documented a resolution that confirmed part of that

enhancement was the creditors’ right to share in any recovery involving the Debtors’ claims


                                                 14
Case 20-05034-grs        Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18              Desc Main
                                  Document      Page 15 of 23



against Southern Tier. There is nothing in the run up to the Sale, the MGG Settlement, and the

confirmed Plan that suggests an improper motive regarding jurisdiction.

       Southern Tier points to Spradlin v. Williams (In re Alma Energy, LLC) to accuse the

Plaintiff Debtors of an attempt to purchase jurisdiction after transferring the assets involved in

the adversary proceeding. Bankr. No. 07-70370, Adv. No. 09-7005, 2012 WL 243746 (Bankr.

E.D. Ky. Jan. 24, 2012), aff’d Spradlin v. Pikeville Energy Grp., LLC, Civil No. 12-111-ART,

2012 WL 6706188 (E.D. Ky. Dec. 26, 2012). Spradlin is not relevant.

       In Spradlin, a party to an ongoing lawsuit purchased the debtor’s claims from the chapter

7 trustee. The purchaser became the plaintiff and thereafter filed amended complaints in the

trustee’s name and its own name that “drastically” changed the character of the proceedings. Id.

at *11. Several defendants moved to dismiss arguing the bankruptcy court no longer had subject

matter jurisdiction.

       The bankruptcy court determined that the drastic changes in the claims no longer

involved the debtor; the case had become a dispute between non-debtor parties. Id. Thus, there

was no “related to” jurisdiction. The plaintiff attempted to argue jurisdiction existed because the

debtor’s estate had an interest in the outcome of the litigation. The interest existed because the

non-debtor plaintiff had assigned a small portion of the recoverable proceeds back to the chapter

7 trustee after the motion to dismiss was filed.

       The bankruptcy court did not accept this argument for two reasons, neither of which

applies. First, the assigned interest held by the chapter 7 estate was “truly miniscule”, making

any argument there was an effect on the estate too tenuous. Id. at 12. That is not the case here.

The MGG Settlement was approved as fair and equitable and in the best interests of the estates.




                                                   15
Case 20-05034-grs        Doc 49     Filed 03/16/21 Entered 03/16/21 15:45:18              Desc Main
                                   Document      Page 16 of 23



The MGG Settlement was incorporated into the Plan and is a material source of the potential

recovery for creditors that paved the way for a consensual confirmation.

       The court in Spradlin then found that the agreement to give the estate the miniscule

recovery was an improper attempt to create jurisdiction through a contract. Id. at *11-12. Again,

that is not the case here. Disclosure of the sharing arrangement involving the Southern Tier

obligations was in the record months before the original Complaint was filed. The discussion

throughout this Opinion does not suggest an effort to contract for jurisdiction.

       Southern Tier’s reliance on Ilardo v. Al’s Diesel, Inc. (In re World Parts, LLC) is also

unavailing. 322 B.R. 37 (Bankr. W.D. N.Y. 2005). In World Parts, the chapter 7 trustee sought

turnover of inventory after reaching a settlement that gave the estate a small portion of any

proceeds from the recovery. The bankruptcy court found there was no jurisdiction because, even

if the debtor rightfully owned the inventory, it was sold prepetition and was never property of the

debtor’s estate. Id. at 40-42. Unlike the debtor in World Parts, the Debtors had an interest in the

claims against Southern Tier at the time the petition was filed, and they retained an interest in

those claims following the Sale.

       A heavily negotiated chapter 11 plan confirmation process involving multiple claims and

numerous parties over many months is not comparable to the after-the-fact attempt to create

jurisdiction in Spradlin or World Parts. “Related to” jurisdiction exists for the claims that are

not otherwise dismissed.

       B. The Plaintiff Debtors Have Standing to Bring the Claims Against Southern Tier.

       Southern Tier also argues that the Bankruptcy Court lacks subject matter jurisdiction

because the Plaintiff Debtors are not real parties in interest. The Plaintiff Debtors are real parties

in interest and have standing to bring the claims against Southern Tier.



                                                  16
Case 20-05034-grs        Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18               Desc Main
                                  Document      Page 17 of 23



            1. The Plaintiff Debtors Have Article III Standing.

       A party seeking relief must have constitutional standing to sue. The constitutional

standing requirement arises from Article III, § 2, of the U.S. Constitution, which grants federal

courts jurisdiction over “cases” and “controversies.” Zurich Ins. Co. v. Logitrans, Inc.,

297 F.3d 528, 531 (6th Cir. 2002). Article III standing requires a plaintiff to prove: (1) the

plaintiff suffered “an injury in fact” that is “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical”; (2) there is a causal connection between the injury

and the conduct that is traceable to the challenged action; and (3) it is likely, as opposed to

speculative, that the injury will be “redressed by a favorable decision.” Lujan v. Defenders of

Wildlife, 504 U.S. 555, 560-61 (1992) (internal quotation marks omitted).

       The facts in the Amended Complaint, taken as true, describe promises by Southern Tier

to compensate the Plaintiff Debtors that remain unpaid. A favorable decision will redress

Southern Tier’s alleged failure to fulfill its promises. The Plaintiff Debtors have Article III

standing.

            2. The Plaintiff Debtors Have Standing to Sue Under Civil Rule 17.

       The Plaintiff Debtors must also show that they have standing to sue under Civil Rule 17

(incorporated by Bankruptcy Rule 7017). Civil Rule 17 provides that only the “real party in

interest” may prosecute an action. The “real party in interest is the person who is entitled to

enforce the right asserted under the governing substantive law.” Certain Interested Underwriters

at Lloyd's, London, Eng. v. Layne, 26 F.3d 39, 42–43 (6th Cir. 1994). The Plaintiff Debtors are

entitled to enforce the rights sued upon in the Adversary Proceeding. See supra at Part II.A. The

Plaintiff Debtors are therefore real parties in interest entitled to bring the claims asserted by them

in the Amended Complaint.



                                                  17
Case 20-05034-grs        Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18            Desc Main
                                  Document      Page 18 of 23



       C. The Claims in the Adversary Proceeding Are Non-Core.

       The Bankruptcy Court may hear and finally determine core proceedings that are not

otherwise constitutionally non-core. 28 U.S.C. § 157(b). The Bankruptcy Court may also hear a

non-core proceeding “that is otherwise related to a case under title 11.” 28 U.S.C. § 157(c)(1).

But the Bankruptcy Court may not enter final judgment for a non-core matter without consent; it

may only enter proposed findings of fact and conclusions of law for a de novo review by the

District Court. 28 U.S.C. § 157(c)(1) and (2).

       Section 157(b)(2) provides a non-exhaustive list of “core proceedings.” 28 U.S.C.

§ 157(b)(2). The Amended Complaint alleges that this is a core proceeding under 28 U.S.C.

§ 157(b)(2)(A), (E), and (O). [ECF No. 34 at ¶ 6.] Subsection (E) applies to orders to turnover

property of the estate. The request for turnover under § 542 in Count 1 is dismissed, see infra at

Part II.D.2, so there is no core jurisdiction under § 157(b)(2)(E).

       Subsections (A) and (O) relate to core proceedings affecting the administration and

liquidation of estate property. Recovery under the state law theories raised in the other counts of

the Amended Complaint are a part of the assets integral to the MGG Settlement and consensual

Plan that were transferred to the Wind-Down Trust at confirmation. Thus, this matter affects

administration of the bankruptcy estate and its property.

       But the claims are not core under either § 157(b)(2)(A) or (O). A core proceeding

invokes a substantive right created by federal bankruptcy law or one which could not exist

outside of the bankruptcy. Lowenbraun v. Canary (In re Lowenbraun), 453 F.3d 314, 320 (6th

Cir. 2006). A core proceeding is also one where the action stems from the bankruptcy itself or

would necessarily be resolved in the claims allowance process. Stern v. Marshall, 564 U.S. 462,

499 (2011). Neither is the case here.



                                                 18
Case 20-05034-grs        Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18               Desc Main
                                  Document      Page 19 of 23



       Southern Tier has not filed a proof of claim in the Debtors’ bankruptcy cases, so the

claims allowance process is not implicated. The Plaintiffs’ claims for unjust enrichment,

indemnification, subrogation, breach of express or implied contract, and promissory estoppel are

state law claims that exist outside of the bankruptcy cases. They do not arise in a title 11

proceeding because they are not based on a right expressly created by title 11. They do not arise

under title 11 because they are not created or determined by a statutory provision in title 11. See

Wolverine Radio Co., 930 F.2d at 1144.

       Based on this, the District Court must review any findings of fact and conclusions of law

and enter a final decision. 28 U.S.C. § 157(c)(1).

       D. Southern Tier’s Motion to Dismiss Under 12(b)(6) is Granted as to Count 1 and
          Denied as to Counts 2-11.

           1. Civil Rule 12(b)(6) Standard.

       “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face’” to survive a motion to dismiss under Civil Rule 12(b)(6).

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 547 (2007)). “If it appears beyond doubt that the plaintiff’s complaint does not state facts

sufficient to ‘state a claim that is plausible on its face,’ then the claims must be dismissed.”

Preferred Auto. Sales, Inc. v. DCFS USA, LLC, 625 F. Supp. 2d 459, 462 (E.D. Ky. 2009).

       A complaint will survive a motion to dismiss if it “contain[s] either direct or inferential

allegations with respect to all material elements necessary to sustain a recovery under some

viable legal theory.” Moon v. Harrison Piping Supply, 465 F. 3d 719, 723 (6th Cir. 2006)

(quoting Performance Contracting, Inc. v. Seaboard Sur. Co., 163 F. 3d 366, 369 (6th Cir.

1998)). In evaluating a motion to dismiss, a court may consider the facts alleged in the

pleadings, documents attached as exhibits or incorporated by reference in the pleadings and


                                                  19
Case 20-05034-grs        Doc 49     Filed 03/16/21 Entered 03/16/21 15:45:18              Desc Main
                                   Document      Page 20 of 23



matters of which a court may take judicial notice. Spradlin v. Pryor Cashman LLP (In re

Licking River Mining, LLC), 565 B.R. 794, 801 (Bankr. E.D. Ky. 2017).

           2. Count 1 – Turnover under 11 U.S.C. § 542(b).

       The Plaintiff Debtors and GAC seek turnover of the total amount allegedly due on the

obligations related to the September 2018 Note, Hemp Field Grower Agreement, Nanticoke

Notes, and for the Products. GAC may not pursue this relief because turnover is only available

to the Debtors. 11 U.S.C. § 542; see also Int’l Asset Recovery Corp. v. Thomson McKinnon Sec.

Inc., 335 B.R. 520, 525 (S.D. N.Y. 2005).

       Further, a § 542 request for turnover is not appropriate when the debt is a contractual

dispute. See, e.g., U.S. v. Inslaw, Inc., 932 F.2d 1467, 1472 (D.C. Cir. 1991) (“It is settled law

that the debtor cannot use the turnover provisions to liquidate contract disputes[.]”); In re Infinity

Home Health Care, LLC, No. 16-10062-J7, 2018 WL 5310659, at *2 (Bankr. D.N.M. Oct. 25,

2018) (holding a party cannot liquidate breach of contract or unjust enrichment claims through a

turnover action); Son v. Coal Equity, Inc. (In re Centennial Coal, Inc.), 278 B.R. 54, 58 (Bankr.

D. Del. 2002) (holding a cause of action for recovery from unpaid prepetition invoices was a

state law contract claim and not a turnover action); In re Asousa P'ship, 264 B.R. 376, 384

(Bankr. E.D. Pa. 2001) (The remedy under § 542(b) “cannot be used to determine the rights of

parties in legitimate contract disputes.”).

       Count 1 is a reiteration of the Plaintiffs’ state law contract claims in Counts 2-11 restated

as an invalid turnover action and is dismissed.

           3. Counts 2-11 Are Not Dismissed.

       The requests to dismiss Counts 2-11 are denied. Count 2 was premature to the extent it is

predicated on a demand under the September 2018 Note. But the claim is now ripe, so judicial



                                                  20
Case 20-05034-grs        Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18              Desc Main
                                  Document      Page 21 of 23



economy controls. The other arguments from Southern Tier for the various counts raise

legitimate questions that suggest the claims might not survive a higher level of scrutiny than that

imposed on a motion to dismiss. But the allegations, accepted as true, are sufficient to state

plausible claims for recovery.

       E. This Case Should Proceed in the Bankruptcy Court.

       If the litigation continues, Southern Tier asks in the alternative for permissive abstention

or a stay while the District Court decides on a promised request to withdraw the reference.

28 U.S.C. § 1334(c)(1); FED. R. BANKR. P. 5011. If these arguments do not work, Southern Tier

seeks transfer of venue to New York for the counts related to the Nanticoke Notes. All requests

are denied.

       The facts of this case do not support abstention. Abstention is based on the facts and

circumstances of each case, but abstention is the exception and not the rule. See, e.g., Parker v.

Nationwide Mut. Ins. Co. (In re Duran) 586 B.R. 7, 10–11 (Bankr. N.D. Ohio 2018) (listing 13

factors that would support abstention). The preceding discussion confirms the outcome of this

adversary proceeding will directly affect the administration of the Debtors’ estate. The state law

issues are not difficult and there are no proceedings in other courts or other factors that might

force abstention. Further, the matter is easily transferred to the District Court to review findings

of fact and conclusions of law or when this matter is trial-ready.

       A stay of the proceedings is likewise unnecessary. Finalizing the pleadings and

discovery is required in any court. See CIT Group/Commercial Servs., Inc. v. Constellation

Energy Comm. Group, Inc. (In re Black Diamond Min. Co., LLC), Case No. 10-84-KKC, 2010

WL 5173271, at *2 (E.D. Ky. Dec. 14, 2010) (an immediate withdrawal of the reference is not

necessary merely because the claims asserted are non-core). If the matter proceeds to a jury



                                                 21
Case 20-05034-grs        Doc 49    Filed 03/16/21 Entered 03/16/21 15:45:18             Desc Main
                                  Document      Page 22 of 23



trial, the District Court will take over. JOINT KY. CIV. PRAC. R. 83.12; see also Sergent v.

McKinstry, 472 B.R. 387, 420-21 (E.D. Ky. 2012) (denying motion to withdraw reference as

“premature” notwithstanding movant’s right to a jury trial and ordering that the bankruptcy court

conduct all pretrial matters).

       The final argument is the request to transfer venue to New York for the counts related to

the Nanticoke Notes based on 28 U.S.C. § 1404(a) and the doctrine of forum non conveniens.

The Nanticoke Notes contain forum selection clauses that require:

       all judicial actions or proceedings brought against any party arising out of or
       relating to this note with guaranty, or any obligations hereunder or thereunder,
       shall be brought exclusively in any state or federal court of competent jurisdiction
       in the State of New York, County of Broome, namely the United States District
       Court for the Northern District of New York or New York State Supreme Court
       County of Broome.

[ECF No. 34, Ex. D at p. 4; Ex. E at p. 4.]

       A party that stands in the shoes of a lender to enforce a note is generally bound by a

forum selection clause. See Farrell Lines Inc. v. Columbus Cello-Poly Corp., 32 F.Supp.2d 118,

126 (S.D.N.Y. 1997). This rule only applies, however, when the subrogee’s rights derive solely

from the underlying note. Id. The Plaintiff asserts it is not suing on the Nanticoke Notes:

       With respect to the Nanticoke Notes, Plaintiffs are not suing Defendant under the
       Nanticoke Notes in any Count of the Amended Complaint. The Nanticoke Notes
       do not control Plaintiffs’ claims. The Nanticoke Notes, as attached to the
       Amended Complaint, are evidence of the origin of some of Defendant’s debts and
       obligations to Plaintiffs, but they are not documents that actually give rise to or
       govern Plaintiffs’ claims. To the extent any of Counts 2-7, 9, and 11 touch on the
       Nanticoke Notes, the claims arise from Falcone’s actions and Defendant’s
       separate agreement and promise to pay or reimburse Old GenCanna for debts
       incurred for Defendant’s benefit.

[ECF No. 35, ¶ 62.] Based on this, the forum selection clauses in the Nanticoke Notes do not

control.




                                                22
       Case 20-05034-grs        Doc 49      Filed 03/16/21 Entered 03/16/21 15:45:18                              Desc Main
                                           Document      Page 23 of 23


              III.    Conclusion.

                      Based on the foregoing, it is ORDERED:

                      (1) Southern Tier’s Motion to Determine Adversary Proceeding as “Non-Core” [ECF

                         No. 10] is GRANTED IN PART. The adversary proceeding gives rise to a matter

                         that is related to the bankruptcy case, but statutorily and constitutionally non-core.

                         Pursuant to 28 U.S.C. § 157(c)(1), the Court will therefore enter proposed findings of

                         fact and conclusions of law to the District Court.

                      (2) Southern Tier’s Motion to Dismiss [ECF No. 11] is GRANTED as to Count 1 for

                         failure to state a claim upon which relief may be granted under Civil Rule 12(b)(6)

                         and DENIED as to Counts 2-11.

                      (3) Southern Tier’s requests for permissive abstention or change of venue in its Motion to

                         Dismiss [ECF No. 11] are DENIED.

                      (4) Southern Tier’s Motion to Stay Proceeding [ECF No. 16] is DENIED.




                                                               23



___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                 Signed By:
                                                                 Gregory R. Schaaf
                                                                 Bankruptcy Judge
                                                                 Dated: Tuesday, March 16, 2021
                                                                 (grs)
